 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8         DONALD PLEASANT,
                                                              CASE NO. 3:19-cv-05249-RJB-JRC
 9                                Plaintiff,
                                                              ORDER ADOPTING REPORT AND
10                 v.                                         RECOMMENDATION

11         ALISA WARNER, et al.,

                                  Defendants.
12

13          The Court has reviewed the Report and Recommendation of Magistrate Judge J. Richard

14   Creatura (Dkt. 8). No objections to the Report and Recommendation were filed. The Court

15   finds and ORDERS that the Report and Recommendation is ADOPTED and that the matter is

16   dismissed without prejudice. Plaintiff’s in forma pauperis status is revoked for purposes of

17   appeal, and the case is closed. The Clerk shall send copies of this Order to plaintiff and to

18   Magistrate Judge Creatura.

19          Dated this 30th day of September, 2019.



                                           A
20

21
                                           ROBERT J. BRYAN
22                                         United States District Judge
23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
